IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,589-01 & WR-62,589-02


EX PARTE SHELTON DENORIA JONES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO.  596207 IN THE 248th DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In November 1991, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Jones v. State, No. 71,369 (Tex.
Crim. App. May 4, 1994) (not designated for publication).
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact
and conclusions of law.  The trial judge recommended relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a document entitled "Supplemental Application for
Post-Conviction Writ for Habeas Corpus Pursuant to Article 11.071 of the Texas Code of
Criminal Procedure."  Because this document was filed after the deadline provided for an
initial application for habeas corpus, we find it to be a subsequent application.  See Art.
11.071.  We further find that the document fails to meet one of the exceptions provided
for in Section 5 of Article 11.071 and, thus, have no authority to do anything other than
dismiss this subsequent application as an abuse of the writ.  In dismissing the subsequent
application, we also expressly reject all findings and conclusions related to this claim and
deny any motions pending that relate to the claim.
	IT IS SO ORDERED THIS THE 26TH DAY OF OCTOBER, 2005.

Do Not Publish